On Motion for Rehearing.
LATTIMORE, J.
Appellant complains of our opinion and .the statement therein which referred to his exceptions to the charge of the court below as being “Too general.” He calls attention to bill of exception No. 4A, which contains the statement that the court forced defendant’s counsel to hurriedly prepare his exceptions in an insufficient time for such purpose. The paragraph of said bill containing the approval clause states as follows: “I * * * hereby certify that the matters of fact set forth in the above bill transpired as stated.” In -other words, appellant seems to correctly contend that he was allowed an insufficient time in which to prepare his exceptions to the court’s charge. Such being the' case, we would be unwilling for him to suffer because of the form of such exceptions. True, there appears no statement of the time which was accorded him in which to prepare such exceptions, but, since the court has certified that' the time allowed was insufficient, the length of such time becomes immaterial. In such case, we feel that we must look to the charge given and pass upon it as though fully excepted to. Appellant presented eight grounds of exception, each of which was examined by us before we wrote originally. We have gone carefully over the charge of the court with a view of finding if there be tenable objections thereto, but fail to find any. The facts show that the assault, if any, was made at-a time and place where people were' assembled for the purpose of innocent amusement. Under subdivision 2, art. 1147, P. C., such assault becomes an aggravated assault without regard to the means used or other element of aggravation, save that it was committed at such place. The court’s charge seems an entirely correct application of the law to the facts. The injured party, Schu-macher, swore that appellant struck him. Wilde swore the same thing. Moore, for the defense, swore that he did not see appellant so strike, but declined to say appellant did not do so, contenting himself by saying that he did not see it if it occurred. Appellant while on the witness stand would not swear that he did not strike Schumacher, but said, if he did, he did not know it. He further swore that he did hit somebody. There was no issue of self-defense raised by the testimony. The fact that Schumacher, one of the managers of the dance which was in progress, took from appellant’s hand a stick and threw it away, would furnish appellant no excuse or justification for assaulting Schumacher.
Complaint was made in the motion for new trial -of the fact that the charge of the court was not filed when read to the jury, but this came too late to make it a matter upon which issue was joined .in the trial court, as is referred to and provided for in article 847, C. C. P., wherein we are directed by statute to presume that the charge was properly certified and filed, “unless such matters were made an issue in the court below,” etc. Jackson v. State, 42 Tex. Cr. R. 497, 60 S. W. 963; Alberson v. State, 54 Tex. Cr. R. 8, 111 S. W. 412; Allen v. State, 98 Tex. Cr. R. 219, 265 S. W. 580.
Being unable, to agree with any of appellant’s contentions, the motion for rehearing will be overruled.